Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS EmployerIdentification Number 1-13739 UNISOURCE ENERGY CORPORATION (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ85701 (520) 571-4000 86-0786732 1-5924 TUCSON ELECTRIC POWER COMPANY (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ85701 (520) 571-4000 86-0062700 Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): UniSource Energy Corporation Large Accelerated Filer­­­ XAccelerated Filer Non-accelerated filer Tucson Electric Power Company Large Accelerated Filer Accelerated Filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). UniSource Energy Corporation YesNo X Tucson Electric Power Company YesNo X At October 31, 2007, 35,338,420 shares of UniSource Energy Corporation Common Stock, no par value (the only class of Common Stock), were outstanding. At October 31, 2007, 32,139,434 shares of Tucson Electric Power Company’s common stock, no par value, were outstanding, all of which were held by UniSource Energy Corporation. This combined Form 10-Q is separately filed by UniSource Energy Corporation and Tucson Electric Power Company.Information contained in this document relating to Tucson Electric Power Company is filed by UniSource Energy Corporation and separately by Tucson Electric Power Company on its own behalf.Tucson Electric Power Company makes no representation as to information relating to UniSource Energy Corporation or its subsidiaries, except as it may relate to Tucson Electric Power Company. Table of Contents Table of Contents Definitions iv PART I Reports of Independent Registered Public Accounting Firm 1 Item 1. – Financial Statements 3 UniSource Energy Corporation Comparative Condensed Consolidated Statements of Income 3 Comparative Condensed Consolidated Statements of Cash Flows 4 Comparative Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income 7 Tucson Electric Power Company Comparative Condensed Consolidated Statements of Income 8 Comparative Condensed Consolidated Statements of Cash Flows 9 Comparative Condensed Consolidated Balance Sheets 10 Condensed Consolidated Statement of Changes in Stockholder’s Equity and Comprehensive Income 12 Notes to Condensed Consolidated Financial Statements 13 Note 1.Nature of Operations and Basis of Accounting Presentation 13 Note 2.Regulatory Matters 13 Note 3.Debt and Credit Facilities 17 Note 4.Business Segments 17 Note 5.Accounting for Derivative Instruments and Trading Activities 18 Note 6.Income and Other Taxes 20 Note 7.Commitments and Contingencies 22 Note 8.Employee Benefits Plans 24 Note 9.Share-Based Compensation Plans 25 Note 10. UniSource Energy Earnings Per Share (EPS) 27 Note 11. Discontinued Operations – Sale of Global Solar 28 Note 12. New Accounting Pronouncements 28 Note 13. Supplemental Cash Flow Information 30 Note 14. Review by Independent Registered Public Accounting Firm 31 Item 2. – Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 UniSource Energy Consolidated 32 Overview of Consolidated Business 32 Outlook and Strategies 32 Results of Operations 33 Contribution by Business Segment 34 Liquidity and Capital Resources 34 Tucson Electric Power Company 37 Results of Operations 37 Factors Affecting Results of Operations 43 Liquidity and Capital Resources 48 UNS Gas 51 Results of Operations 51 Factors Affecting Results of Operations 53 Liquidity and Capital Resources 54 UNS Electric 55 Results of Operations 55 Factors Affecting Results of Operations 57 Liquidity and Capital Resources 58 Other Non-Reportable Business Segments 59 Results of Operations 59 Critical Accounting Estimates 60 ii Table of Contents New Accounting Pronouncements 61 Safe Harbor for Forward-Looking Statements 61 Item 3. – Quantitative and Qualitative Disclosures about Market Risk 62 Item 4. – Controls and Procedures 67 PART II – OTHER INFORMATION Item 1. – Legal Proceedings 68 Item 1A. – Risk Factors 68 Item 5. – Other Information 68 Non-GAAP Measures 68 Ratio of Earnings to Fixed Charges 70 Item 6. Exhibits 71 Signatures 71 Exhibit Index 72 iii Table of Contents DEFINITIONS The abbreviations and acronyms used in the 2007 third quarter report on Form 10-Q are defined below: ­ 1992 Mortgage TEP’s Indenture of Mortgage and Deed of Trust, dated as of December 1, 1992, to The Bank of New York, successor trustee, as supplemented. 1992 Mortgage Bonds Bonds issued under the 1992 Mortgage. ACC Arizona Corporation Commission. AMT Alternative Minimum Tax. BMGS Black Mountain Generating Station under development by UED. Btu British thermal unit(s). Capacity The ability to produce power; the most power a unit can produce or the maximum that can be taken under a contract, measured in MWs. Citizens Citizens Communications Company. Common Stock UniSource Energy’s common stock, without par value. Company or UniSource Energy UniSource Energy Corporation. Cooling Degree Days An index used to measure the impact of weather on energy usage calculated by Subtracting 75 from the average of the high and daily low temperatures. DSM Demand side management. Emission Allowance(s) An allowance issued by the Environmental Protection Agency whichpermits emission of one ton of sulfur dioxide or one ton of nitrogen oxide.These allowances can be bought and sold. Energy The amount of power produced over a given period of time measured in MWh. ESP Energy Service Provider. FAS 133 Statement of Financial Accounting Standards No. 133: Accounting for Derivative Instruments and Hedging Activities, as amended. FERC Federal Energy Regulatory Commission. Fixed CTC Competition Transition Charge of approximately $0.009 per kWh that is included in TEP’s retail rate for the purpose of recovering TEP’s $450 million TRA by December 31, 2008. Four Corners Four Corners Generating Station. Global Solar Global Solar Energy, Inc., a company that develops and manufactures thin-film photovoltaic cells.Millennium sold its interest in Global Solar in March 2006. Heating Degree Days An index used to measure the impact of weather on energy usage calculated by subtracting the average of the high and low daily temperatures from 65. ICRA Implementation Cost Regulatory Asset. IRS Internal Revenue Service. kWh Kilowatt-hour(s). LIBOR London Interbank Offered Rate. Luna Luna Energy Facility. Mark-to-Market Adjustments Forward energy sales and purchase contracts that are considered to be derivatives are adjusted monthly by recording unrealized gains and losses to reflect the market prices at the end of each month. MEG Millennium Environment Group, Inc., a wholly-owned subsidiary of Millennium, which manages and trades emission allowances and related financial instruments. Millennium Millennium Energy Holdings, Inc., a wholly-owned subsidiary of UniSource Energy. MMBtu Million British Thermal Units. MW Megawatt(s). MWh Megawatt-hour(s). Navajo Navajo Generating Station. PGA Purchased Gas Adjuster, a retail rate mechanism designed to recover the cost of gas purchased for retail gas customers. PPFAC Purchased Power and Fuel Adjustment Clause. iv Table of Contents PWMT Pinnacle West Marketing and Trading. REST Renewable Energy Standard and Tariff. RUCO Residential Utility Consumer Office. Rules Retail Electric Competition Rules. Salt River Project A public power utility serving more than 900,000 customers in Phoenix, Arizona. San Juan San Juan Generating Station. Settlement Agreement TEP’s Settlement Agreement approved by the ACC in November 1999 that provided for electric retail competition and transition asset recovery. SO2 Sulfur dioxide. Springerville Springerville Generating Station. Springerville Coal Handling Facilities Leases Leveraged lease arrangements relating to the coal handling facilities serving Springerville. Springerville Common Facilities Facilities at Springerville used in common with Springerville Unit 1 and Springerville Unit 2. Springerville Common Facilities Leases Leveraged lease arrangements relating to an undivided one-half interest in certain Springerville Common Facilities. Springerville Unit 1 Unit 1 of the Springerville Generating Station. Springerville Unit 1 Leases Leveraged lease arrangement relating to Springerville Unit 1 and an undivided one-half interest in certain Springerville Common Facilities. Springerville Unit 2 Unit 2 of the Springerville Generating Station. Springerville Unit 3 Unit 3 of the Springerville Generating Station. SRP Salt River Project Agricultural Improvement and Power District. Sundt H. Wilson Sundt Generating Station. Sundt Unit 4 Unit 4 of the H. Wilson Sundt Generating Station. TCRA Termination Cost Regulatory Asset. TEP Tucson Electric Power Company, the principal subsidiary of UniSource Energy. TEP Credit Agreement Amended and Restated Credit Agreement between TEP and a syndicate of Banks, dated as of August 11, 2006. TEP Revolving Credit Facility Revolving credit facility under the TEP Credit Agreement. Therm A unit of heating value equivalent to 100,000 British thermal units (Btu). TOU Time of use. TRA Transition Recovery Asset, a $450 million regulatory asset established in TEP’s Settlement Agreement to be fully recovered by December 31, 2008. Tri-State Tri-State Generation and Transmission Association. UED UniSource Energy Development Company, a wholly-owned subsidiary of UniSource Energy, which engages in developing generation resources and other project development services and related activities. UES UniSource Energy Services, Inc., an intermediate holding company established to own the operating companies (UNS Gas and UNS Electric) which acquired the Citizens’ Arizona gas and electric utility assets in 2003. UES Settlement Agreement An agreement with the ACC Staff dated April 1, 2003, addressing rate case and financing issues in the acquisition by UniSource Energy of Citizens’ Arizona gas and electric assets. UniSource Credit Agreement Amended and Restated Credit Agreement between UniSource Energy and a syndicate of banks, dated as of August 11, 2006. UniSource Energy UniSource Energy Corporation. UNS Electric UNS Electric, Inc., a wholly-owned subsidiary of UES, which acquired the Citizens’ Arizona electric utility assets in 2003. UNS Gas UNS Gas, Inc., a wholly-owned subsidiary of UES, which acquired the Citizens’ Arizona gas utility assets in 2003. UNS Gas/UNS Electric Revolver Revolving credit facility under the Amended and Restated Credit Agreement among UNS Gas and UNS Electric as borrowers, UES as guarantor, and a syndicate of banks, dated as of August 11, 2006. v Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of UniSource Energy Corporation: We have reviewed the accompanying condensed consolidated balance sheet of UniSource Energy Corporation and its subsidiaries (the Company) as of September 30, 2007, the related condensed consolidated statements of income for each of the three-month and nine-month periods ended September 30, 2007 and 2006, the condensed consolidated statement of changes in stockholders' equity and comprehensive income for the nine-month period ended September 30, 2007, and the condensed consolidated statements of cash flows for the nine-month period ended September 30, 2007 and 2006.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2006, and the related consolidated statements of income, of cash flows, of capitalization, of changes in stockholders' equity and comprehensive income for the year then ended, management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2006 and the effectiveness of the Company’s internal control over financial reporting as of December 31, 2006; and in our report dated February 26, 2007, we expressed unqualified opinions thereon.The consolidated financial statements and management’s assessment ofthe effectiveness of internal control over financial reporting referred to above are not presented herein.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006, is fairly stated in allmaterial respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Chicago, Illinois November 1, 2007 1 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholder of Tucson Electric Power Company: We have reviewed the accompanying condensed consolidated balance sheet of Tucson Electric Power Company and its subsidiaries (the Company) as of September 30, 2007, the related condensed consolidated statements of income for each of the three-month and nine-month periods ended September 30, 2007 and 2006, the condensed consolidated statement of changes in stockholders' equity and comprehensive income for nine-month period ended September 30, 2007, and the condensed consolidated statements of cash flows for the nine-month periods ended September 30, 2007 and 2006.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2006, and the related consolidated statements of income, of cash flows, of capitalization, of changes in stockholder's equity and comprehensive income for the year then ended (not present herein), and in our report dated February 26, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006, is fairly stated in all material respects in relation to the consolidated balancesheet from which it has been derived. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Chicago, Illinois November 1, 2007 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UNISOURCE ENERGY CORPORATION COMPARATIVE CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) -Thousands of Dollars- - Thousands of Dollars - Operating Revenues $ 320,238 $ 298,641 Electric Retail Sales $ 765,450 $ 728,697 46,225 40,616 Electric Wholesale Sales 139,515 129,387 15,967 20,615 Gas Revenue 100,927 109,150 15,774 9,896 Other Revenues 39,925 23,352 398,204 369,768 Total Operating Revenues 1,045,817 990,586 Operating Expenses 90,135 78,301 Fuel 223,423 197,660 104,428 85,455 Purchased Energy 271,464 242,014 60,226 59,856 Other Operations and Maintenance 194,346 175,406 34,513 33,330 Depreciation and Amortization 103,494 96,767 25,739 21,959 Amortization of Transition Recovery Asset 59,944 51,080 11,555 10,232 Taxes Other Than Income Taxes 36,208 35,145 326,596 289,133 Total Operating Expenses 888,879 798,072 71,608 80,635 Operating Income 156,938 192,514 Other Income (Deductions) 3,756 4,582 Interest Income 12,656 14,651 1,811 1,814 Other Income 7,455 5,436 (2,291 ) (206 ) Other Expense (4,542 ) (1,181 ) 3,276 6,190 Total Other Income (Deductions) 15,569 18,906 Interest Expense 18,468 18,855 Long-Term Debt 54,733 56,747 16,112 17,974 Interest on Capital Leases 48,390 55,047 - 1,080 Loss on Extinguishment of Debt - 1,080 1,355 4,303 Other Interest Expense 4,767 6,876 (2,199 ) (1,304 ) Interest Capitalized (5,228 ) (4,652 ) 33,736 40,908 Total Interest Expense 102,662 115,098 41,148 45,917 Income from Continuing Operations before Income Taxes 69,845 96,322 15,731 17,714 Income Tax Expense 27,678 38,630 25,417 28,203 Income from Continuing Operations 42,167 57,692 - - Discontinued Operations - Net of Tax - (2,669 ) $ 25,417 $ 28,203 Net Income $ 42,167 $ 55,023 35,514 35,308 Weighted-average Shares of Common Stock Outstanding (000) 35,469 35,223 Basic Earnings (Loss) per Share $ 0.72 $ 0.80 Income from Continuing Operations $ 1.19 $ 1.64 - - Discontinued Operations - Net of Tax - (0.08 ) $ 0.72 $ 0.80 Net Income $ 1.19 $ 1.56 Diluted Earnings (Loss) per Share $ 0.66 $ 0.73 Income from Continuing Operations $ 1.13 $ 1.53 - - Discontinued Operations - Net of Tax - (0.07 ) $ 0.66 $ 0.73 Net Income $ 1.13 $ 1.46 $ 0.225 $ 0.21 Dividends Declared per Share $ 0.675 $ 0.63 See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents UNISOURCE ENERGY CORPORATION COMPARATIVE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 (Unaudited) -Thousands of Dollars- Cash Flows from Operating Activities Cash Receipts from Electric Retail Sales $ 793,437 $ 759,535 Cash Receipts from Electric Wholesale Sales 226,429 180,832 Cash Receipts from Gas Sales 135,886 139,334 Cash Receipts from Operating SPV Unit 3 28,440 2,132 Interest Received 18,349 21,345 Performance Deposits Receipts 7,554 15,283 Sale of Excess Emission Allowances 9,987 7,081 Income Tax Refunds Received 1,016 553 Other Cash Receipts 8,529 6,593 Purchased Energy Costs Paid (354,410 ) (288,399 ) Fuel Costs Paid (214,098 ) (184,417 ) Payment of Other Operations and Maintenance Costs (126,019 ) (107,754 ) Taxes Paid, Net of Amounts Capitalized (102,527 ) (98,886 ) Wages Paid, Net of Amounts Capitalized (83,332 ) (77,429 ) Interest Paid, Net of Amounts Capitalized (59,186 ) (58,504 ) Capital Lease Interest Paid (53,482 ) (62,780 ) Income Taxes Paid (20,923 ) (40,220 ) Performance Deposits Payments (7,900 ) (9,617 ) Excess Tax Benefit from Stock Options Exercised (443 ) (1,106 ) Other Cash Payments (3,770 ) (3,575 ) Net Cash Used by Operating Activities of Discontinued Operations - (2,710 ) Net Cash Flows – Operating Activities 203,537 197,291 Cash Flows from Investing Activities Capital Expenditures (181,894 ) (158,755 ) Proceeds from Investment in Springerville Lease Debt 27,732 22,158 Proceeds from the Sale of Land and Buildings 2,524 428 Return of Investment from Millennium Energy Business 12 4,743 Other Cash Receipts 1,951 1,750 Payments for Investment in Springerville Lease Equity - (48,025 ) Sale of Subsidiary - 16,000 Other Cash Payments (2,864 ) (1,487 ) Investment in and Loans to Equity Investees (632 ) (4,518 ) Net Cash Used by Investing Activities of Discontinued Operations - (46 ) Net Cash Flows - Investing Activities (153,171 ) (167,752 ) Cash Flows from Financing Activities Payments on Borrowings under Revolving Credit Facilities (159,000 ) (119,000 ) Payments on Capital Lease Obligations (71,533 ) (61,175 ) Common Stock Dividends Paid (23,829 ) (14,715 ) Repayments of Long-Term Debt (4,500 ) (88,000 ) Proceeds from Borrowings under Revolving Credit Facilities 160,000 155,000 Proceeds from Issuance of Long-Term Debt - 30,000 Proceeds from Stock Options Exercised 1,689 3,682 Excess Tax Benefit from Stock Options Exercised 443 1,106 Other Cash Receipts 7,228 9,886 Payment of Debt Issue/Retirement Costs (429 ) (1,898 ) Other Cash Payments (5,452 ) (3,851 ) Net Cash Flows - Financing Activities (95,383 ) (88,965 ) Net Decrease in Cash and Cash Equivalents (45,017 ) (59,426 ) Cash and Cash Equivalents, Beginning of Year 104,241 144,679 Cash and Cash Equivalents, End of Period $ 59,224 $ 85,253 See Note 13 for supplemental cash flow information. See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents UNISOURCE ENERGY CORPORATION COMPARATIVE CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) ASSETS - Thousands of Dollars - Utility Plant Plant in Service $ 3,485,678 $ 3,410,638 Utility Plant under Capital Leases 702,337 702,337 Construction Work in Progress 197,912 135,431 Total Utility Plant 4,385,927 4,248,406 Less Accumulated Depreciation and Amortization (1,536,414 ) (1,492,842 ) Less Accumulated Amortization of Capital Lease Assets (515,080 ) (495,944 ) Total Utility Plant - Net 2,334,433 2,259,620 Investments and Other Property Investments in Lease Debt and Equity 152,781 181,222 Other 68,741 66,194 Total Investments and Other Property 221,522 247,416 Current Assets Cash and Cash Equivalents 59,224 104,241 Trade Accounts Receivable 125,720 124,789 Unbilled Accounts Receivable 58,648 58,499 Allowance for Doubtful Accounts (18,221 ) (16,859 ) Materials and Fuel Inventory 82,938 73,628 Trading Assets - Derivative Instruments 18,120 26,387 Current Regulatory Assets 9,621 9,549 Deferred Income Taxes - Current 54,747 57,912 Income Tax Receivable 13,974 - Interest Receivable - Current 3,016 7,782 Other 12,636 9,982 Total Current Assets 420,423 455,910 Regulatory and Other Assets Transition Recovery Asset 41,682 101,626 Income Taxes Recoverable Through Future Revenues 31,045 34,749 Other Regulatory Assets 54,706 54,848 Other Assets 29,592 33,240 Total Regulatory and Other Assets 157,025 224,463 Total Assets $ 3,133,403 $ 3,187,409 See Notes to Condensed Consolidated Financial Statements. (Continued) 5 Table of Contents UNISOURCE ENERGY CORPORATION COMPARATIVE CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) CAPITALIZATION AND OTHER LIABILITIES - Thousands of Dollars - Capitalization Common Stock $ 701,719 $ 697,426 Accumulated Deficit (8,879 ) (27,913 ) Accumulated Other Comprehensive Loss (16,323 ) (15,364 ) Common Stock Equity 676,517 654,149 Capital Lease Obligations 528,896 588,771 Long-Term Debt 1,003,370 1,171,170 Total Capitalization 2,208,783 2,414,090 Current Liabilities Current Obligations under Capital Leases 58,596 59,090 Borrowing Under Revolving Credit Facilities 16,000 50,000 Current Maturities of Long-Term Debt 204,300 6,000 Accounts Payable 79,100 102,829 Income Taxes Payable - 16,429 Interest Accrued 25,884 52,392 Trading Liabilities - Derivative Instruments 8,208 16,537 Accrued Taxes Other than Income Taxes 49,101 35,431 Accrued Employee Expenses 19,227 22,886 Customer Deposits 21,372 19,767 Current Regulatory Liabilities 14,222 10,707 Other 7,124 3,852 Total Current Liabilities 503,134 395,920 Deferred Credits and Other Liabilities Deferred Income Taxes - Noncurrent 145,215 126,883 Pension and Other Post-Retirement Benefits 101,274 105,085 Regulatory Liability - Net Cost of Removal for Interim Retirements 92,317 85,394 Other Regulatory Liabilities 10,094 9,609 Other 72,586 50,428 Total Deferred Credits and Other Liabilities 421,486 377,399 Commitments and Contingencies (Note 7) Total Capitalization and Other Liabilities $ 3,133,403 $ 3,187,409 See Notes to Condensed Consolidated Financial Statements. (Concluded) 6 Table of Contents UNISOURCE ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Accumulated Common Other Total Shares Common Accumulated Comprehensive Stockholders' Issued* Stock Deficit Loss Equity (Unaudited) - Thousands of Dollars - Balances at December 31, 2006 35,190 $ 697,426 $ (27,913 ) $ (15,364 ) $ 654,149 Adoption of FIN 48 696 696 Comprehensive Income (Loss): 2007 Year-to-Date Net Income - - 42,167 - 42,167 Unrealized Loss on Cash Flow Hedges (net of $2,158 income taxes) - - - (3,291 ) (3,291 ) Reclassification of Unrealized Loss on Cash Flow Hedges to Net Income (net of $1,439 income taxes) - - - 2,194 2,194 Employee Benefit Obligations Amortization of net actuarial loss and prior service cost included in net periodic benefit cost (net of $90 income taxes) 138 138 Total Comprehensive Income 41,208 Dividends Declared - (23,829 ) (23,829 ) Shares Issued under Stock Compensation Plans 5 - Shares Issued for Stock Options 100 1,689 1,689 Stock Award Compensation Expense 2,161 2,161 Tax Benefit Realized from Stock Options Exercised - 443 443 Balances at September 30, 2007 35,295 $ 701,719 $ (8,879 ) $ (16,323 ) $ 676,517 * UniSource Energy has 75 million authorized shares of common stock. See Notes to Condensed Consolidated Financial Statements. 7 Table of Contents TUCSON ELECTRIC POWER COMPANY COMPARATIVE CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) - Thousands of Dollars - - Thousands of Dollars - Operating Revenues $ 266,466 $ 248,188 Electric Retail Sales $ 635,818 $ 605,215 46,120 40,553 Electric Wholesale Sales 139,337 129,198 16,255 9,352 Other Revenues 41,686 22,124 328,841 298,093 Total Operating Revenues 816,841 756,537 Operating Expenses 90,135 78,302 Fuel 223,423 197,660 58,094 36,012 Purchased Power 115,111 79,485 47,845 47,337 Other Operations and Maintenance 159,569 139,331 29,392 28,772 Depreciation and Amortization 88,033 83,504 25,739 21,959 Amortization of Transition Recovery Asset 59,944 51,080 9,616 8,218 Taxes Other Than Income Taxes 30,222 29,058 260,821 220,600 Total Operating Expenses 676,302 580,118 68,020 77,493 Operating Income 140,539 176,419 Other Income (Deductions) 3,092 3,864 Interest Income 10,496 12,454 1,160 1,644 Other Income 3,913 4,018 (2,048 ) (247 ) Other Expense (3,725 ) (1,031 ) 2,204 5,261 Total Other Income (Deductions) 10,684 15,441 Interest Expense 12,651 12,965 Long-Term Debt 37,766 38,669 16,105 17,960 Interest on Capital Leases 48,371 55,024 - 685 Loss on Extinguishment of Debt - 685 1,062 3,986 Other Interest Expense 4,020 5,852 (1,397 ) (1,197 ) Interest Capitalized (3,264 ) (3,958 ) 28,421 34,399 Total Interest Expense 86,893 96,272 41,803 48,355 Income Before Income Taxes 64,330 95,588 15,844 18,754 Income Tax Expense 25,279 38,180 $ 25,959 $ 29,601 Net Income $ 39,051 $ 57,408 See Notes to Condensed Consolidated Financial Statements. 8 Table of Contents TUCSON ELECTRIC POWER COMPANY COMPARATIVE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 (Unaudited) -Thousands of Dollars- Cash Flows from Operating Activities Cash Receipts from Electric Retail Sales $ 658,623 $ 632,986 Cash Receipts from Electric Wholesale Sales 226,429 180,832 Cash Receipts from Operating SPV Unit 3 28,440 2,132 Interest Received 16,006 18,446 Sale of Excess Emission Allowances 9,987 7,081 Other Cash Receipts 5,888 4,720 Fuel Costs Paid (214,099 ) (184,359 ) Purchased Power Costs Paid (190,071 ) (129,453 ) Payment of Other Operations and Maintenance Costs (116,657 ) (95,570 ) Taxes Paid, Net of Amounts Capitalized (76,583 ) (72,958 ) Wages Paid, Net of Amounts Capitalized (65,818 ) (60,488 ) Capital Lease Interest Paid (53,464 ) (62,758 ) Interest Paid, Net of Amounts Capitalized (39,159 ) (36,706 ) Income Taxes and Related Interest Paid (23,609 ) (58,714 ) Other Cash Payments (2,769 ) (1,690 ) Net Cash Flows – Operating Activities 163,144 $ 143,501 Cash Flows from Investing Activities Capital Expenditures (123,352 ) (111,463 ) Payments for Investment in Springerville Lease Equity - (48,025 ) Proceeds from Investment in Springerville Lease Debt 27,732 22,158 Proceeds from Sale of Land 642 - Other Cash Payments (2,444 ) (1,004 ) Net Cash Flows - Investing Activities (97,422 ) $ (138,334 ) Cash Flows from Financing Activities Payments on Borrowings under Revolving Credit Facility (134,000 ) (100,000 ) Payments on Capital Lease Obligations (71,464 ) (61,111 ) Proceeds from Borrowings under Revolving Credit Facility 120,000 105,000 Other Cash Receipts 11,206 13,368 Payment of Debt Issue/Retirement Costs (415 ) (1,439 ) Other Cash Payments (783 ) (863 ) Net Cash Flows - Financing Activities (75,456 ) (45,045 ) Net Decrease in Cash and Cash Equivalents (9,734 ) (39,878 ) Cash and Cash Equivalents, Beginning of Year 19,711 53,433 Cash and Cash Equivalents, End of Period $ 9,977 $ 13,555 See Note 13 for supplemental cash flow information. See Notes to Condensed Consolidated Financial Statements. 9 Table of Contents TUCSON ELECTRIC POWER COMPANY COMPARATIVE CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) ASSETS - Thousands of Dollars - Utility Plant Plant in Service $ 3,085,103 $ 3,035,494 Utility Plant under Capital Leases 701,631 701,631 Construction Work in Progress 126,377 92,125 Total Utility Plant 3,913,111 3,829,250 Less Accumulated Depreciation and Amortization (1,480,200 ) (1,446,229 ) Less Accumulated Amortization of Capital Lease Assets (514,701 ) (495,634 ) Total Utility Plant - Net 1,918,210 1,887,387 Investments and Other Property Investments in Lease Debt and Equity 152,781 181,222 Other 33,586 30,161 Total Investments and Other Property 186,367 211,383 Current Assets Cash and Cash Equivalents 9,977 19,711 Trade Accounts Receivable 104,549 97,512 Unbilled Accounts Receivable 46,068 35,115 Allowance for Doubtful Accounts (16,646 ) (16,303 ) Intercompany Accounts Receivable 17,411 16,329 Materials and Fuel Inventory 73,225 63,629 Current Regulatory Assets 9,259 9,549 Income Tax Receivable 16,714 - Deferred Income Taxes - Current 53,537 57,151 Interest Receivable - Current 3,016 7,782 Trading Assets - Derivative Instrument 4,244 15,447 Other 11,254 8,833 Total Current Assets 332,608 314,755 Regulatory and Other Assets Transition Recovery Asset 41,682 101,626 Income Taxes Recoverable Through Future Revenues 31,045 34,749 Other Regulatory Assets 49,435 51,594 Other Assets 19,752 21,569 Total Regulatory and Other Assets 141,914 209,538 Total Assets $ 2,579,099 $ 2,623,063 See Notes to Condensed Consolidated Financial Statements. (Continued) 10 Table of Contents TUCSON ELECTRIC POWER COMPANY COMPARATIVE CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) CAPITALIZATION AND OTHER LIABILITIES - Thousands of Dollars - Capitalization Common Stock $795,971 $795,971 Capital Stock Expense (6,357) (6,357) Accumulated Deficit (179,893) (219,640) Accumulated Other Comprehensive Loss (16,219) (15,260) Common Stock Equity 593,502 554,714 Capital Lease Obligations 528,620 588,424 Long-Term Debt 682,870 821,170 Total Capitalization 1,804,992 1,964,308 Current Liabilities Current Obligations under Capital Leases 58,502 58,999 Current Maturities of Long-Term Debt 138,300 - Borrowing Under Revolving Credit Facility 16,000 30,000 Accounts Payable 60,513 69,019 Intercompany Accounts Payable 11,466 10,743 Income Taxes Payable - 8,409 Interest Accrued 23,530 45,613 Accrued Taxes Other than Income Taxes 40,944 27,227 Accrued Employee Expenses 17,428 21,102 Trading Liabilities - Derivative Instruments 3,341 11,163 Other 15,823 14,278 Total Current Liabilities 385,847 296,553 Deferred Credits and Other Liabilities Deferred Income Taxes - Noncurrent 163,627 155,253 Regulatory Liability - Net Cost of Removal for Interim Retirements 85,362 79,876 Pension and Other Post-Retirement Benefits 96,239 99,832 Other 43,032 27,241 Total Deferred Credits and Other Liabilities 388,260 362,202 Commitments and Contingencies (Note 7) Total Capitalization and Other Liabilities $2,579,099 $2,623,063 See Notes to Condensed Consolidated Financial Statements. (Concluded) 11 Table of Contents TUCSON ELECTRIC POWER COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDER'S EQUITY AND COMPREHENSIVE INCOME Accumulated Capital Other Total Common Stock Accumulated Comprehensive Stockholder's Stock Expense Deficit Loss Equity (Unaudited) - Thousands of Dollars - Balances at December 31, 2006 $ 795,971 $ (6,357 ) $ (219,640 ) $ (15,260 ) $ 554,714 Adoption of FIN 48 696 696 Comprehensive Income: 2007 Year-to-Date Net Income - - 39,051 - 39,051 Unrealized Loss on Cash Flow Hedges (net of $2,158 income taxes) - - - (3,291 ) (3,291 ) Reclassification of Unrealized Loss on Cash Flow Hedges to Net Income (net of $1,439 income taxes) - - - 2,194 2,194 Employee Benefit Obligations Amortization of net actuarial loss and prior service cost included in net periodic benefit cost (net of $90 income taxes) 138 138 Total Comprehensive Income 38,092 Balances at September 30, 2007 $ 795,971 $ (6,357 ) $ (179,893 ) $ (16,219 ) $ 593,502 See Notes to Condensed Consolidated Financial Statements. 12 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – Unaudited NOTE 1.NATURE OF OPERATIONS AND BASIS OF ACCOUNTING PRESENTATION UniSource
